Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 1 of 31 Page ID #:758



    1   SCHONBRUN SEPLOW
        HARRIS HOFFMAN & ZELDES, LLP
    2   HELEN I. ZELDES (220051)
        hzeldes@sshhzlaw.com
    3   BEN TRAVIS (305641)
        btravis@sshhzlaw.com
    4   501 W. Broadway, Suite 800
        San Diego, CA 92101
    5   Telephone: (619) 400-4990
    6   PAUL L. HOFFMAN (71244)
        hoffpaul@aol.com
    7   JOHN C. WASHINGTON (315991)
        jwashington@sshhlaw.com
    8   200 Pier Avenue, #226
        Hermosa Beach, CA 90245
    9   Telephone: (310) 396-0731
   10   CATHERINE E. SWEETSER (271142)
        csweetser@sshhzlaw.com
   11   11543 West Olympic Blvd.
        Los Angeles, CA 90064
   12   Telephone: (310) 396-0731
   13   Attorneys for Plaintiff,
   14   LORI MYERS

   15                         UNITED STATES DISTRICT COURT
   16                       CENTRAL DISTRICT OF CALIFORNIA
   17
        LORI MYERS, an individual, on behalf of      Case No: 5:20-cv-00335-CJC-SHK
   18   herself and all others similarly situated,   Assigned to: Hon. Cormac Carney
   19                Plaintiff,
               vs.                                   PLAINTIFF'S OPPOSITION TO
   20                                                DEFENDANT, MARS WRIGLEY
        STARBUCKS CORPORATION, a                     CONFECTIONERY US, LLC'S
   21   Washington Corporation; MARS                 MOTION TO DISMISS
        WRIGLEY CONFECTIONERY US, LLC,
   22   a Delaware Corporation; THE QUAKER           DATE: AUGUST 3, 2020
        OATS COMPANY, a New Jersey                   TIME: 1:30 P.M.
   23   Corporation and; DOES 1-10, inclusive,       COURTROOM: 7C
   24                Defendants.
   25
   26
   27
   28

                   PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                       CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 2 of 31 Page ID #:759



    1                                          TABLE OF CONTENTS
    2   I.     INTRODUCTION ........................................................................................ 1
    3   II.    STATEMENT OF FACTS........................................................................... 2
    4          A.        Child and Forced (Slave) Labor is Endemic in the Cocoa Supply
                         Chain in West Africa ......................................................................... 3
    5
               B.        Deforestation and Chemical Use are Also Endemic to the Supply
    6                    Chain .................................................................................................. 4
    7          C.        Certification Programs Like “Rainforest Alliance” Are Deceiving .. 4
    8   III.   LEGAL STANDARD .................................................................................. 5
    9   IV.    PLAINTIFF MORE THAN ADEQUATELY STATES A CLAIM ........... 6
   10               1.     Plaintiff Adequately States a Claim Under the UCL ...................... 6
   11               2.     Plaintiff Adequately States a Claim Under the CLRA ................... 8
   12               3.     Whether A Reasonable Consumer Would be Deceived by Mars’
                           Statement Is a Factual Issue Not Appropriately Decided on a
   13                      MTD ................................................................................................ 8
   14               4.     Plaintiff Plausibly States a Claim That Mars Has Both
                           Affirmatively and Implicitly Misled the Consumer ........................ 9
   15
                         a.     Mars Has Made a Statement that the Dove Dark Chocolate
   16                           Products Are Traceable from Farms to Factories, When in
                                Fact the Products Are Not Traceable ....................................... 10
   17
                              1. Mars Affirmatively States that Dove Dark Chocolate
   18                            Products Are “Traceable”, Which Is an Affirmative
                                 Misrepresentation. ................................................................. 10
   19
                              2. A Reasonable Consumer Would Conclude that Mars’
   20                            Chocolate is Fully Traceable to the Certified Farms ............. 13
   21                    b.     The Statements and Seal on the Dove Dark Chocolate
                                Packaging Affirmatively Mislead the Reasonable Consumer
   22                           that The Cocoa Used in Dove Dark Chocolate Products
                                Meets Ethical Standards Regarding Its Workforce .................. 15
   23
                         c.     The Statements on the Packaging Affirmatively Misleads the
   24                           Reasonable Consumer Into Thinking that The Rainforest
                                Alliance Certification Means The Product Meets
   25                           Environmental Standards ......................................................... 18
   26               5.     Plaintiff Can Pursue Injunctive Relief .......................................... 19
   27
   28
                                                                   i
                     PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                         CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 3 of 31 Page ID #:760



    1                            TABLE OF CONTENTS - CONT'D
    2            6.     Defendant’s Motion to Dismiss Putative Class Members’
                        Claims Is Premature and without Merit. ....................................... 21
    3
        V.   CONCLUSION .......................................................................................... 24
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                           ii
                   PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                       CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 4 of 31 Page ID #:761



    1                                       TABLE OF AUTHORITIES
    2
                                                                                                                 Page(s)
    3   Federal Cases
    4   Amchem Prods., Inc. v. Windsor,
    5    521 U.S. 591 (1997) ........................................................................................... 23
    6   Arroyo v. TP-Link USA Corp.,
    7    2015 WL 5698752 (N.D. Cal. Sept. 29, 2015) .................................................. 22

    8   Associated Gen. Contr. v. Metro. Water Dist.,
         159 F.3d 1178 (9th Cir. 1998) .............................................................................. 6
    9
   10   Bailey v. Rite Aid Corporation,
         2019 WL 4260394 (N.D. Cal Sept. 9, 2019) ................................................. 8, 16
   11
        Barth v. Firestone Tire & Rubber Co.,
   12
         661 F. Supp. 193 (N.D. Cal. 1987) .................................................................... 23
   13
        Bell Atlantic Corp. v. Twombly,
   14    550 U.S. 544 (2007) ............................................................................................. 6
   15
        Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty.,
   16    137 S. Ct. 1773 (2017) ....................................................................................... 22
   17   Broam v. Bogan,
   18    320 F.3d 1023 (9th Cir. 2003) ........................................................................ 6, 13

   19   Davidson v. Kimberly-Clark Corp.,
         889 F.3d 956 (9th Cir. 2018) ........................................................................ 19, 20
   20
   21   Donohue v. Apple, Inc.,
         871 F. Supp. 2d 913 (N.D. Cal. 2012) ............................................................... 21
   22
        Forcellati v. Hyland's, Inc.,
   23
         876 F. Supp. 2d 1155 (C.D. Cal. 2012)........................................................ 21, 22
   24
        Freeman v. Time, Inc.,
   25    68 F.3d 285 (9th Cir. 1995) .................................................................................. 8
   26
        Grimm v. APN, Inc.,
   27    2017 WL 6060624 (C.D. Cal. Nov. 20, 2017) ................................................... 12
   28
                                                                 iii
                       PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                           CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 5 of 31 Page ID #:762



    1                             TABLE OF AUTHORITIES – CONT’D
    2
                                                                                                               Page(s)
    3   Federal Cases
    4   Hadley v. Kellogg Sales Co.,
    5    243 F. Supp. 3d 1074 (N.D. Cal. 2017) ............................................................. 17
    6   Hairston v. S. Beach Beverage Co.,
    7    2012 WL 1893818 (C.D. Cal. May 18, 2012) ................................................... 12

    8   Ham v. Hain Celestial Grp., Inc.,
         70 F. Supp. 3d 1188 (N.D. Cal. 2014) ........................................................... 9, 14
    9
   10   Hinojos v. Kohl's Corp.,
         718 F.3d 1098 (9th Cir. 2013) ............................................................................ 14
   11
        In re Hyundai and Kia Fuel Economy Litigation,
   12
         926 F.3d 539 (9th Cir. 2019) .............................................................................. 23
   13
        Jackson v. Gen. Mills, Inc,
   14    No. 18CV2634-LAB (BGS), 2019 WL 4599845 (S.D. Cal. Sept. 23, 2019) .... 20
   15
        Jou v. Kimberly-Clark Corp.,
   16    2013 WL 6491158 .............................................................................................. 14
   17   Koehler v. Litehouse, Inc.,
   18    2012 WL 6217635 (N.D. Cal. Dec. 13, 2012) ................................................... 19

   19   Larsen v. Trader Joe's Co.,
         2012 WL 5458396 (N.D. Cal. June 14, 2012) ................................................... 19
   20
   21   Lilly v. Jamba Juice Co.,
         2015 WL 1248027 (N.D. Cal. Mar. 18, 2015) ....................................... 19, 20, 21
   22
        Lozano v. AT & T Wireless Servs., Inc.,
   23
         504 F.3d 718 (9th Cir. 2007) ................................................................................ 7
   24
        Nguyen v. Lotus by Johnny Dung Inc.,
   25    2019 WL 1957962 (C.D. Cal. Jan. 7, 2019) ................................................. 19-20
   26
        Pokorny v. Quixtar, Inc.,
   27    601 F.3d 987 (9th Cir. 2010) .............................................................................. 21
   28
                                                                iv
                       PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                           CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 6 of 31 Page ID #:763



    1                              TABLE OF AUTHORITIES – CONT’D
    2
                                                                                                                 Page(s)
    3   Federal Cases
    4   Polich v. Burlington N., Inc.,
    5    942 F.2d 1467 (9th Cir. 1991) ............................................................................ 20
    6   Price v. Kawasaki Motors Corp., USA,
    7    2010 WL 11558133 (C.D. Cal. Oct. 25, 2010) .................................................. 22

    8   Ries v. Arizona Beverages USA LLC,
         287 F.R.D. 523 (N.D. Cal. 2012) ........................................................... 19, 20, 21
    9
   10   Ruiz v. Darigold, Inc./Nw. Dairy Ass'n,
         2014 WL 5599989 (W.D. Wash. Nov. 3, 2014) ................................................ 12
   11
        Sandoval v. PharmaCare US, Inc.,
   12
         730 Fed. Appx. 417 (9th Cir. 2018) ..................................................................... 8
   13
        Scheuer v. Rhodes,
   14    416 U.S. 232 (1974) ............................................................................................. 6
   15
        Shanks v. Jarrow Formulas, Inc.,
   16    2019 WL 7905745 (C.D. Cal. Dec. 27, 2019) ................................................... 20
   17   Sotomayor v. Bank of Am., N.A.,
   18    377 F. Supp. 3d 1034 (C.D. Cal. 2019).............................................................. 22

   19   Speyer v. Avis Rent a Car Sys., Inc.,
         415 F. Supp. 2d 1090 (S.D. Cal. 2005) .............................................................. 23
   20
   21   Stanwood v. Mary Kay, Inc.,
         941 F. Supp. 2d 1212 (C.D. Cal. 2012)...................................................... 1, 3, 14
   22
        Swartz v. KPMG LLP,
   23
         476 F.3d 756 (9th Cir. 2007) ................................................................................ 6
   24
        Water & Sanitation Health, Inc. v. Rainforest All., Inc.,
   25    No. C15-75RAJ, 2015 U.S. Dist. LEXIS 182334, at *15
   26    (W.D. Wash. Dec. 29, 2015) ............................................................................. 16
   27   Williams v. Gerber Prod. Co.,
   28    552 F.3d 934 (9th Cir. 2008) ....................................................................... Passim
                                                                 v
                       PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                           CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 7 of 31 Page ID #:764



    1                               TABLE OF AUTHORITIES – CONT’D
    2
                                                                                                                    Page(s)
    3   State Cases
    4   Bardin v. DaimlerChrysler Corp.,
    5    136 Cal. App. 4th 1255 (2006) ............................................................................. 7
    6   Brady v. Bayer Corp.,
    7    26 Cal. App. 5th 1156 (Cal Ct. App. 2018) ....................................................... 11

    8   Hill v. Roll Int’l Corp.,
         195 Cal. App. 4th 1295 (2011) ........................................................................... 16
    9
   10   Korea Supply Co. v. Lockheed Martin Corp.,
         29 Cal. 4th 1134 (2003)........................................................................................ 7
   11
        Kwikset Corp. v. Superior Court,
   12
         51 Cal. 4th 310 (2011) ........................................................................................ 13
   13
        Lavie v. Procter & Gamble Co.,
   14    105 Cal. App. 4th 496 (2003) ............................................................................... 8
   15
        Rose v. Bank of Am., N.A.,
   16    57 Cal. 4th 390 (2013) .......................................................................................... 6
   17   Rubenstein v. The Gap, Inc.,
   18    14 Cal. App. 5th 870 (Ct. App. 2017) ................................................................ 17

   19   S. Bay Chevrolet v. Gen. Motors Acceptance Corp.,
         72 Cal.App.4th 861(1999) .................................................................................... 7
   20
   21   Shaeffer v. Califia Farms, LLC,
         44 Cal. App. 5th 1125 (Ct. App. 2020) .............................................................. 17
   22
        State Statutes
   23
   24   Civil Code § 1760 ................................................................................................... 8
   25   Federal Rules
   26   Federal Rule of Civil Procedure 23 ...................................................................... 22
   27
        Rule 12(b)(6) of the Federal Rules of Civil Procedure ...................................... 5, 6
   28
                                                                  vi
                        PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                            CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 8 of 31 Page ID #:765



    1   I.    INTRODUCTION
    2         Mars Wrigley Confectionary Ltd, LLC (“Mars”) prominently displays the
    3   Rainforest Alliance Seal on Dove dark chocolate packaging and next to it states,
    4   “We buy cocoa from Rainforest Alliance certified farms, traceable from the farms
    5   into our factory.” Mars’ statement and use of the Rainforest Alliance seal are meant
    6   to assure consumers that their chocolate is monitored and not produced in the same
    7   fashion as the rest of the chocolate in the region with child and slave labor. The
    8   prominent placement of the Rainforest Alliance seal also deceives consumers into
    9   believing Dove’s chocolate is an environmentally friendly product, not one that
   10   drives destruction of the rainforest. First Amended Compl. (“FAC”) ¶¶ 23, 27, 49,
   11   50, 53.
   12         Mars’ labeling is misleading in multiple ways, and these affirmative
   13   misrepresentations form the basis for Plaintiff’s claims for relief under both the
   14   UCL and the CLRA. Far from being “traceable from the farms into our factory”,
   15   Plaintiff alleges that Mars’ cocoa is only 24% traceable, at best, and Plaintiffs
   16   contend that none of the products are fully traceable to certified farms. FAC ¶¶ 51,
   17   52, 54, 63. No reasonable consumer would expect, reading Mars’ label, that the vast
   18   majority of its cocoa -75% of cocoa used in that product - is actually untraceable.
   19   Stanwood v. Mary Kay, Inc., 941 F. Supp. 2d 1212, 1216 (C.D. Cal. 2012).
   20         Moreover, Mars is well aware that the Rainforest Alliance certification is
   21   ineffective. The statement creates the misleading impression that the certification
   22   has some ethical and environmental meaning. Plaintiffs allege the certification is
   23   misleading because it does not guarantee any level of compliance with ethical or
   24   environmental standards. FAC ¶ 18, 33, 37. Mars sources its cocoa from the Ivory
   25   Coast, where child slavery is rampant. FAC ¶¶ 18, 19, 20, 23, 24. The conditions
   26   are abhorrent, as described by the Department of Labor: “These children are held
   27   against their will on isolated farms, are locked in their living quarters at night, and
   28   are threatened and beaten if they attempt to escape. They are punished by their
                                                   1
                    PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                        CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 9 of 31 Page ID #:766



    1   employers with physical abuse. They are forced to work long hours, including
    2   overtime, and are required to work even when they are sick. Some children are
    3   denied sufficient food.” FAC ¶ 20. Rainforest Alliance does not assess the extent
    4   of child labor in their member companies’ production. FAC ¶60. And as Mars
    5   knows, the production of its cocoa is anything but environmentally sustainable.
    6   Cocoa production in the Ivory Coast “drives rainforest disaster” there, “so much so,
    7   that at the current pace of deforestation, there will be no rainforest left in the Ivory
    8   Coast by 2030.” FAC ¶2.
    9         Plaintiff does not lack standing to seek injunctive relief. She regularly
   10   consumed Dove’s dark chocolate and would buy them again if they were produced
   11   as advertised.
   12         Finally, it is premature to determine whether Plaintiff may bring a nationwide
   13   or multi-state class on a motion to dismiss. Discovery has not commenced, and
   14   Plaintiff is still in the process of identifying additional class members.
   15         Defendant’s Motion to Dismiss should be rejected in its entirety.1
   16   II.   STATEMENT OF FACTS
   17         Mars is one of the largest chocolate manufacturers in the world. It is a long-
   18   standing member of the World Cocoa Foundation and is well-aware of the use of
   19   the “Worst Forms of Child Labor” (child and slave labor) in its supply chain in West
   20   Africa.    FAC ¶15, 17, 24. Rather than decreasing after various industry
   21   commitments made over more than two decades, child labor has increased in West
   22   Africa. FAC ¶18. And after two decades of alleged work on this issue, Mars’
   23   chocolate is still not traceable from bean to bar, nor does Mars meaningfully
   24   monitor its suppliers. FAC ¶¶ 51, 52, 54, 63. Instead, Mars makes assertions about
   25
   26   1 Plaintiff notes that Defendant filed a brief using a too-small font under the local
   27   rules, essentially gaining several extra pages for its briefing. While Plaintiff has
        not moved to strike and has efficiently responded to the brief in 25 pages, Plaintiff
   28
        will move to strike any such over-length reply.
                                                    2
                    PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                        CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 10 of 31 Page ID #:767



     1   traceability meant to mislead the consumer into thinking that Mars is a responsible
     2   company that takes slavery seriously. FAC ¶¶ 23, 27, 49, 50, 52, 53.
     3         A.     Child and Forced (Slave) Labor is Endemic in the Cocoa Supply
     4                Chain in West Africa
     5         A recent study conducted by Tulane University concluded that more than 2
     6   million children are involved in the Worst Forms of Child Labor – including
     7   trafficking, slavery, and exposure to toxic chemicals and hazards -- on cocoa
     8   plantations in Cote d’Ivoire and Ghana, where Defendants’ chocolate is sourced.
     9   FAC ¶¶2, 17, 20. Child slavery is endemic in cocoa harvesting in West Africa and
    10   the “Chocolate industry drives rainforest disaster in [the] Ivory Coast” – so much
    11   so, that at the current pace of deforestation there will be no forest left in the Ivory
    12   Coast by 2030. Id.
    13         The number of cocoa farmers in Côte d’Ivoire and Ghana is estimated to be
    14   around 2 million. FAC ¶21. The majority of these farmers are also dispersed around
    15   the country in a region called the “cocoa belt,” located across the southern region
    16   of Côte d’Ivoire. FAC ¶21. Their small operation and fragmented presence across
    17   the country favor a system in which farmers sell to intermediaries who collect the
    18   beans and gather them in warehouses. These intermediaries are either cooperatives,
    19   where the farmers are part of a cooperative system, or individuals called
    20   “middlemen”, who are not part of any formal organization. FAC ¶22. Middlemen
    21   collect beans across diverse farms in the cocoa belt, where no monitoring takes
    22   place, to sell to grinders or traders, and then to manufacturers such as Defendants.
    23   FAC ¶22. In Cote d’Ivoire, a small percentage of farmers, estimated at 20%, are in
    24   a formal cooperative system. In other words, the vast majority of the cocoa sourced
    25   in the country comes from untraceable farms, in which child and slave labor is a
    26   common and widespread practice. FAC ¶23.
    27   ///
    28   ///
                                                    3
                     PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                         CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 11 of 31 Page ID #:768



     1         The U.S. Department of Labor describes the conditions of forced labor in
     2   chilling detail:
     3          “[s]ome children are sold by their parents to traffickers, some are
                kidnapped, and others migrate willingly but fall victim to traffickers
     4          who sell them to recruiters or farmers, where they end up in conditions
     5          of bonded labor. Some farmers buy the children and refuse to let them
                leave the farm until the debt of their purchase has been worked off.
     6          The children are frequently not paid for their work; some of their
     7          wages are paid to the recruiter or trafficker. These children are held
                against their will on isolated farms, are locked in their living quarters
     8          at night, and are threatened and beaten if they attempt to escape. They
     9          are punished by their employers with physical abuse. They are forced
                to work long hours, including overtime, and are required to work even
    10          when they are sick. Some children are denied sufficient food by their
    11          traffickers and employers.”

    12         FAC ¶20.

    13         B.     Deforestation and Chemical Use are Also Endemic to the Supply
                      Chain
    14
    15         In addition to mass deforestation, the current known and common practices

    16   around cocoa farming are not sustainable. There is excessive use of fertilizers and

    17   pesticides and a loss of biodiversity. Chemicals pollute waterways, killing wildlife

    18   and harming communities. Deforestation exposes shade-dependent plants to full

    19   sun, which increased the biosphere’s susceptibility to disease. FAC ¶37.

    20         C.     Certification Programs Like “Rainforest Alliance” Are Deceiving

    21         A recent report sheds light on the fact that “certification programs have failed

    22   to lift farmers out of poverty or achieve any significant industry-wide improvements

    23   and give consumers a misleading impression that farmers experience decent

    24   conditions.” FAC ¶56. Rather than a serious program aimed at helping farmers,

    25   Rainforest Alliance runs a business-friendly certification, one that lacks social and

    26   environmental standards and is poorly enforced. FAC ¶ 57.

    27         A recent study reports that almost all cocoa workers “do not know whether

    28   the farms where they were employed were certified or not, and many farmers were
                                                    4
                     PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                         CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 12 of 31 Page ID #:769



     1   unaware of whether their farms were certified or, if they were, what certification
     2   required of them.”20 This is important because the certification programs rely
     3   heavily on self-reporting and self-verification as the primary mechanism for
     4   auditing and reporting – both an incredibly unrealistic mechanism (demanding that
     5   a child victim stand up to their oppressor or a farmer risk losing their certificates),
     6   and a highly inaccurate measure. Indeed, only a small percentage of certified
     7   farmers are even aware of the minimum age for children to work on their farm.
     8   FAC ¶58.
     9          Additionally, auditing takes place in less than 40% of these “certified” farms
    10   and most schemes rely heavily on “self-verification” by farmers. FAC ¶59.
    11          Further, Rainforest Alliance, like the other so-called “fair trade” initiatives
    12   mislead the public by creating the false impression that they are certifying cocoa as
    13   child-labor-free when they do not in fact assess the extent of child labor in their
    14   member companies’ production. In addition, Rainforest Alliance admits that in
    15   West Africa they mix “certified” beans with uncertified beans to maintain supply.
    16   FAC ¶ 60.
    17          Rather than decreasing after various industry commitments made over more
    18   than two decades, child labor has increased in West Africa. According to the 2015
    19   Tulane Report, a major study of the West African cocoa industry commissioned by
    20   the United States Department of Labor, the increase in cocoa production has also
    21   led to a growth in child laborers to 2.1 million children in Côte d’Ivoire and Ghana.
    22   Of this number, 1,153,672 children working in the cocoa sector are involved in
    23   hazardous work, including using machetes to cut trees or cocoa pods, burning fields,
    24   carrying heavy loads, handling agro-pharmaceutical products, as well as being
    25   deprived of schooling. FAC ¶18.
    26   III.   LEGAL STANDARD
    27          On a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil
    28   Procedure, the court must accept as true all of the factual allegations set out in
                                                    5
                     PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                         CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 13 of 31 Page ID #:770



     1   plaintiffs complaint, draw inferences from those allegations in the light most
     2   favorable to plaintiff, and construe the complaint liberally. Associated Gen. Contr.
     3   v. Metro. Water Dist., 159 F.3d 1178, 1181 (9th Cir. 1998); Williams v. Gerber
     4   Prod. Co., 552 F.3d 934, 937 (9th Cir. 2008).
     5         The sole issue raised by a Rule 12(b)(6) motion is whether the facts pleaded
     6   would, if established, support a plausible claim for relief. Thus, no matter how
     7   improbable the facts alleged are, they must be accepted as true for purposes of the
     8   motion. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007).
     9         The question of plaintiff’s ability to prove her allegations, or possible
    10   difficulties in making such proof, is not appropriate at this stage. In considering a
    11   Rule 12(b)(6) motion, the court does not inquire whether a plaintiff will ultimately
    12   prevail, only whether he is entitled to offer evidence to support his claims. Scheuer
    13   v. Rhodes, 416 U.S. 232, 236 (1974). If any deficiency is found on a motion to
    14   dismiss, leave to amend should be granted except in “extraordinary” cases. Broam
    15   v. Bogan, 320 F.3d 1023, 1028 (9th Cir. 2003).
    16         While Plaintiff does not believe the heightened fraud standard applies to her
    17   UCL unfair and unlawful prong claims – even if the 9(b) standard did apply,
    18   Plaintiff has complied with the Ninth Circuit’s requirement that her allegations
    19   include “an account of the time, place, and specific content of the false
    20   representations as well as the identities of the parties to the misrepresentations.”
    21   Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007).
    22   IV.   PLAINTIFF MORE THAN ADEQUATELY STATES A CLAIM
    23            1. Plaintiff Adequately States a Claim Under the UCL
    24         Plaintiff adequately states a claim under the unlawful prong of the UCL. By
    25   proscribing “any unlawful” business act or practice, the UCL “borrows” violations
    26   of other laws and treats them as unlawful practices that the UCL makes
    27   independently actionable. Rose v. Bank of Am., N.A., 57 Cal. 4th 390, 396 (2013).
    28   Plaintiff’s claim under the unlawful prong rests on Defendant’s violation of the
                                                   6
                    PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                        CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 14 of 31 Page ID #:771



     1   CLRA. Plaintiff adequately state a claim under the CLRA (as show below) and
     2   therefore she has adequately stated a claim under the unlawful prong of the UCL.
     3         Plaintiff has also stated a claim under the unfair prong of the UCL. The
     4   “unfair” prong of the UCL creates a cause of action for a business practice that is
     5   unfair even if not proscribed by some other law. Korea Supply Co. v. Lockheed
     6   Martin Corp., 29 Cal. 4th 1134, 1143 (2003). The UCL does not define the term
     7   ‘unfair’. Some California courts apply a balancing test, which requires courts to
     8   “weigh the utility of the defendant's conduct against the gravity of the harm to the
     9   alleged victim.” S. Bay Chevrolet v. Gen. Motors Acceptance Corp., 72 Cal.App.4th
    10   861, 886-87 (1999). Other California courts apply a “tethering” test, under which
    11   the “unfairness must be tethered to some legislatively declared policy or proof of
    12   some actual or threatened impact on competition.” Lozano v. AT & T Wireless
    13   Servs., Inc., 504 F.3d 718, 735-36 (9th Cir. 2007).
    14         Plaintiff’s allegations are sufficient to state a claim under the “unfair” prong
    15   of the UCL under either test. Under the balancing test, the California Courts of
    16   Appeal have stated that “an unfair business practice occurs when it offends an
    17   established public policy or when the practice is immoral, unethical, oppressive,
    18   unscrupulous or substantially injurious to consumers.” Bardin v. DaimlerChrysler
    19   Corp., 136 Cal. App. 4th 1255 (2006) (internal quotation marks omitted).
    20   Defendant’s deceptive labeling on its packaging offends an established public
    21   policy to not use false and misleading advertising, is unethical, unscrupulous and
    22   substantially injurious to consumers. Plaintiff would not have purchased the product
    23   had she been aware the statements were deceptive. FAC ¶ 13.
    24         Applying the “tethering” test yields the same result. Plaintiff’s unfair-prong
    25   claim is tethered to California’s public policy against false and misleading
    26   advertising under the CLRA. Therefore, for the reasons stated below as to the
    27   CLRA claim, Plaintiff has adequately stated her claim under the unfair prong.
    28   ///
                                                   7
                    PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                        CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 15 of 31 Page ID #:772



     1             2. Plaintiff Adequately States a Claim Under the CLRA
     2         The CLRA finds to be unlawful, unfair or deceptive acts or practices
     3   undertaken by any person in a transaction intended to result or that results in the
     4   sale or lease of goods or services to any consumer. Plaintiff has adequately pled that
     5   Quaker engaged in unfair and deceptive acts by its false and misleading labels, that
     6   Plaintiff purchased the products, and that Plaintiff was harmed by the misleading
     7   labeling, relying on it to purchase the product when she would not have done so if
     8   she had known it was deceptive or misleading. Therefore, Plaintiff has adequately
     9   stated a claim under the CLRA.
    10             3. Whether A Reasonable Consumer Would be Deceived by Mars’
    11                Statement Is a Factual Issue Not Appropriately Decided on a MTD
    12         Claims under the UCL and CLRA are governed by the “reasonable consumer
    13   test.” Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008) (citing
    14   Freeman v. Time, Inc., 68 F.3d 285, 289 (9th Cir. 1995)). The standard is whether
    15   the allegations indicate “that the ad is such that it is probable that a significant
    16   portion of the general consuming public or of targeted consumers, acting reasonably
    17   in the circumstances, could be misled.” Lavie v. Procter & Gamble Co., 105 Cal.
    18   App. 4th 496, 508 (2003). The CLRA at Civil Code § 1760 also emphasizes that
    19   "[The law] shall be liberally construed and applied to promote its underlying
    20   purposes, which are to protect consumers against unfair and deceptive business
    21   practices and to provide efficient and economical procedures to secure such
    22   protection." Under this standard, a cognizable claim exists “if a reasonable
    23   consumer could find [a] statement would be ‘either actually misleading’ or having
    24   the ‘capacity, likelihood, or tendency to deceive or confuse the public.’” Bailey v.
    25   Rite Aid Corporation, 2019 WL 4260394 at *6 (N.D. Cal Sept. 9, 2019).
    26         It is equally well-settled that in evaluating deceptiveness, context is crucial.
    27   Sandoval v. PharmaCare US, Inc., 730 Fed. Appx. 417, 419 (9th Cir. 2018) (“While
    28   the word ‘intensify’ may have multiple meanings, when read in context, the label’s
                                                   8
                     PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                         CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 16 of 31 Page ID #:773



     1   statements could convey to a reasonable consumer that IntenseX will increase the
     2   consumer’s endurance and stamina”); see also Williams, 552 F. 3d at 939 n. 3
     3   (“Given the context of this statement [that it is nutritious], we decline to give Gerber
     4         the benefit of the doubt by dismissing the statement as puffery.”). Notably,
     5   whether consumers could be misled is ordinarily a question of fact and a decision
     6   to dismiss based solely on a court’s own review of a package is generally improper.
     7   Williams, at 938–39 (9th Cir. 2008). It is a “rare situation” in which dismissal of
     8   these claims would be appropriate because the allegations could not meet the
     9   “reasonable consumer” test. Id. at 939.
    10         Mars’ arguments are not properly decided on a motion to dismiss. “Whether
    11   a reasonable consumer would be deceived by a product label is generally a question
    12   of fact not amenable to determination on a motion to dismiss.” Ham v. Hain
    13   Celestial Grp., Inc., 70 F. Supp. 3d 1188, 1193 (N.D. Cal. 2014). Central to Mars’
    14   Motion to Dismiss is its argument that a reasonable consumer would not be misled
    15   by the statement on the label next to the Rainforest Alliance Seal. That is a clearly
    16   a disputed issue of fact and a question for summary judgment. Plaintiffs have
    17   adequately alleged that the statement, “We buy cocoa from Rainforest Alliance
    18   certified farms, traceable from the farms into our factory,” placed next to a
    19   Rainforest Alliance seal, is misleading. Mars addresses at length whether or not the
    20   Rainforest Alliance seal is meaningful; Plaintiffs have alleged that it is not. This is
    21   clearly a hotly disputed issue of fact not appropriate for determination at this stage.
    22   None of Mars’ assertions regarding the value of the certification are relevant in the
    23   motion to dismiss context, which is decided solely on the facts Plaintiffs have
    24   alleged. Williams., 552 F.3d at 937.
    25             4. Plaintiff Plausibly States a Claim That Mars Has Both
    26                Affirmatively and Implicitly Misled the Consumer
    27         Plaintiff alleges that Mars has affirmatively and implicitly placed deceptive
    28   marketing claims on their product labels (FAC ¶ 27, 49) in order to capture the
                                                    9
                     PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                         CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 17 of 31 Page ID #:774



     1   conscientious consumer market. Mars’ reliance on the omissions caselaw is not
     2   relevant here. Plaintiffs are not relying on a duty to disclose, but on the affirmative
     3   statement and seal placed on Mars’ packaging.
     4         Mars advertises its Dove Dark Chocolate products as “traceable from the
     5   farms to [its] factories” and prominently displays the Rainforest Alliance
     6   Certification seal on their packaging. FAC ¶ 49. The facts, which Mars does not
     7   dispute, are as follows: only a small percentage of the chocolate Mars buys, less
     8   than a fourth of their total purchases, originates on certified farms. FAC ¶ 51. Mars
     9   cannot trace that chocolate to the actual Dove Dark Chocolate products themselves
    10   or guarantee that any of the chocolate in the purchased products actually came from
    11   certified farms. FAC ¶ 52. Because Mars cannot make traceability claims, it cannot
    12   ensure that its products are produced without the assistance of forced or child labor.
    13   FAC ¶ 54.
    14         Rainforest Alliance is a third-party certifier which holds itself out as the
    15   benchmark for sustainable cocoa production. FAC ¶ 49. Rainforest Alliance
    16   certified products supposedly stand for ethical and sustainable farming, including
    17   better working conditions and better care for the natural environment. Id. However,
    18   as discussed above in the statement of facts, the Rainforest Alliance certification
    19   does not mean that Mars’ cocoa products have met any improved standards
    20   whatsoever. Even if the cocoa was fully traceable to certified farms, which it is not,
    21   the statement would still be misleading because the certification would not
    22   guarantee production according to ethical or environmental standards.
    23         a. Mars Has Made a Statement that the Dove Dark Chocolate Products
    24            Are Traceable from Farms to Factories, When in Fact the Products
                  Are Not Traceable
    25
                  1. Mars Affirmatively States that Dove Dark Chocolate Products Are
    26               “Traceable”, Which Is an Affirmative Misrepresentation.
    27         In its brief, Mars attempts to argue that there is no affirmative
    28   misrepresentation at issue here.    Mars cannot identify the farms where all their
                                                    10
                     PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                         CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 18 of 31 Page ID #:775



     1   cocoa comes from. FAC ¶ 51. Mars can, at best, trace only 24 percent of its cocoa
     2   back to farms,2 let alone track whether forced child labor was used in producing it.
     3   Id. This is true even for their Dove Dark Chocolate product line, which they claim
     4   is “traceable from the farms into our factory.” FAC ¶ 49. A reasonable consumer
     5   would be misled by this statement into believing that the product they are
     6   consuming contains certified cocoa.
     7         Mars argues that since 24% is more than the volume of the products on which
     8   they advertise traceability, Plaintiff’s assertion that the statement is misleading is
     9   speculative. But Mars itself now admits on its website that “Given the large
    10   volumes of chocolate we produce, we are unable to ensure traceability and
    11   segregation through to the individual DOVE® Dark Chocolate products in stores.”3
    12         In fact, Plaintiffs allege that Mars cannot guarantee that the specific Dove
    13   Dark Chocolate products consumers buy contain any cocoa that is traceable to
    14   certified farms. FAC ¶¶ 51-54. Defendant’s argument that a sentence fragment
    15   cannot mislead a reasonable consumer is simply absurd. Def. Mot. at 8, 10. Mars
    16   wrote on its packaging that “We buy cocoa from Rainforest Alliance certified farms,
    17   traceable from the farms into our factory.” Essentially, it is arguing that in order to
    18   be held liable, it would have to have written, “We buy cocoa from Rainforest
    19   Alliance certified farms. It is traceable from the farms into our factory.” No
    20
    21
    22   2 https://www.washingtonpost.com/graphics/2019/business/hershey-nestle- mars-
    23   chocolate-child-labor-west-africa/
    24   3 Mars has placed this information as a “pop-up” if the consumer clicks on a
    25   small print tag called “Rainforest Alliance Notice” at the very bottom of the
         dovechocolate.com website.
    26
         https://dovechocolate.com/tagged/dove?msclkid=aa98d4e8e2151e4d34948a05f33
    27   94fae&gclid=CI3F9dvNjuoCFZAtfgodnikElw&gclsrc=ds#. This hidden pop-up
         cannot cure the misleading nature of the label. Brady v. Bayer Corp., 26 Cal. App.
    28
         5th 1156, 1172 (Cal Ct. App. 2018).
                                                    11
                     PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                         CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 19 of 31 Page ID #:776



     1   reasonable person reading the back of a package would see any meaningful
     2   distinction between the two.
     3         The addition of the Rainforest Alliance seal next to the assertion also
     4   heightens the misleading nature of the statements. Courts have previously found
     5   that accompanying statements like “natural” with depictions of crossed out test
     6   tubes increased the misleading nature of the statements. Grimm v. APN, Inc., No.
     7   SACV1700356JVSJCGX, 2017 WL 6060624 at *4 (C.D. Cal. Nov. 20, 2017).
     8   Here, the misleading sentence was placed next to the Rainforest Alliance logo.
     9   Consumers’ attention clearly was being directed to the fact that the beans were
    10   “certified”, and the statement by Mars was that the beans were “traceable from the
    11   farms into the factory”. Plaintiff has adequately alleged that this affirmative
    12   misrepresentation by Mars was misleading to the consumer.
    13         The cases Defendant cites do not support its position that the clause
    14   “traceable from the farms into our factory” is somehow too short to convey relevant
    15   factual information to the consumer. In Ruiz v. Darigold, the core question was
    16   whether the language on the label was aspirational or factual. Ruiz v. Darigold,
    17   Inc./Nw. Dairy Ass'n, No. C14-1283RSL, 2014 WL 5599989 at *4 (W.D. Wash.
    18   Nov. 3, 2014). The court found it to be aspirational. The court’s decision was not
    19   based on the presence or absence of a verb or a subjunctive clause.
    20         In Hairston v. S. Beach Bev. Co., Inc., the phrase, “all natural,” could not on
    21   its own sustain a claim about the inclusion of synthetic ingredients because the
    22   phrase was modified by “with vitamins” on the packaging, a phrase which under
    23   federal law could not be challenged, and because the ingredients list clarified what
    24   was meant. Hairston v. S. Beach Beverage Co., No. CV 12-1429-JFW DTBX, 2012
    25   WL 1893818 at *4 (C.D. Cal. May 18, 2012).            Mars does not point to any
    26   comparable packaging that clarifies the label. Looking more closely at the package
    27   would not alert a consumer that what is meant by “traceable from farms into our
    28
                                                  12
                    PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                        CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 20 of 31 Page ID #:777



     1   factory” actually means “a small percentage may be traceable to our factory but not
     2   traceable to this specific product.”
     3         The inability to trace any of the products marked with “traceable from farms
     4   into our factory” back to the farms on which they are produced means that Mars is
     5   affirmatively misleading the consumer.4
     6               2. A Reasonable Consumer Would Conclude that Mars’ Chocolate is
     7                  Fully Traceable to the Certified Farms
     8         Mars’ affirmative statement on the label that it buys chocolate that is
     9   traceable to certified farms is not qualified with any context clarifying that only less
    10   than a fourth of the chocolate is traceable (with none being traceable to the specific
    11   product).    A reasonable consumer would conclude that Mars buys certified
    12   chocolate only, or at least that the majority of the chocolate is certified. In reality,
    13   less than a fourth of the chocolate used in Mars products is certified.
    14         Mars’ claims of traceability are similar to claims upheld in past cases where
    15   an assertion was made without qualifying percentages on a label; courts have found
    16   that that claim is misleading as a reasonable consumer would conclude that that
    17   specific product complied, not just components of the product or portions of the
    18   product line. In Kwikset, a consumer purchased a lock which was labeled “Made
    19   in U.S.A.”; however, only certain parts of the lock were traceable to the United
    20   States. Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 328 (2011). The court
    21   ruled that the consumer had standing to sue under the UCL. Id. Like the product
    22   in Kwikset, Mars’ chocolate fails to fully meet its claim of being traceable. Just as
    23   only parts of the lock were traceable to the United States, only parts of Mars’
    24   chocolate are traceable to Rainforest Alliance Certified™ farms. Similarly, in
    25
    26
    27   4 If the court finds this in any way unclear on the face of the complaint, Plaintiff
         should be given leave to amend. Broam v. Bogan, 320 F.3d 1023, 1028 (9th Cir.
    28
         2003).
                                                    13
                      PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                          CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 21 of 31 Page ID #:778



     1   Stanwood v. Mary Kay, Inc. the court also concluded that a claim that products were
     2   not tested on animals would be understood by the reasonable consumer to mean that
     3   none of the products were tested on animals. Stanwood v. Mary Kay, Inc., 941 F.
     4   Supp. 2d 1212, 1216 (C.D. Cal. 2012).           Mary Kay’s defense was that some,
     5   although not all, of its products were not tested on animals; some of the products
     6   consumers bought may have been tested on animals. Id. Just as no reasonable
     7   consumer would think that a product might have been tested on animals when the
     8   packaging clearly stated that no animal testing was performed, so to would no
     9   reasonable consumer believe that a product purporting to be made from “traceable”
    10   cocoa traceable came from a product line that was mostly untraceable, with only
    11   less than a quarter being traceable.
    12         In Jou v. Kimberly-Clark Corp., the court held that a reasonable consumer
    13   could be misled into believing that “pure and natural” diapers contained no
    14   unnatural ingredients. Jou v. Kimberly-Clark Corp., No. C-13-03075 JSC, 2013 WL
    15   6491158 at *9 (N.D. Cal. Dec. 10, 2013. The pure and natural representation would
    16   not mean to a reasonable consumer that the product was 24% pure and natural.
    17         When a consumer purchases a product, he or she expects any claims to be
    18   truthful. See Hinojos v. Kohl's Corp., 718 F.3d 1098, 1109 (9th Cir. 2013), as
    19   amended on denial of reh'g and reh'g en banc (July 8, 2013) (reversing the dismissal
    20   of UCL and CLRA claims where products were marketed as having been marked
    21   down from a fictitious “original” price, when products were in fact ordinarily sold
    22   at the advertised “sale” price). See also Ham v. Hain Celestial Grp., Inc., 70 F.
    23   Supp. 3d 1188 (N.D. Cal. 2014) (finding sufficient grounds to state a claim under
    24   the CLRA where plaintiff alleged that a reasonable consumer would not expect to
    25   find synthetic ingredients in waffles labeled as “all natural”).
    26         Plaintiffs have adequately alleged that a reasonable consumer would think
    27   that Dove Dark Chocolate products bearing the “traceable” label are fully traceable
    28   to Rainforest Alliance certified farms. As Plaintiff will demonstrate throughout this
                                                    14
                     PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                         CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 22 of 31 Page ID #:779



     1   case, they are not traceable at all; a consumer buying a Dove Dark Chocolate
     2   product has no guarantee that any of the cocoa used therein can be traced back to a
     3   certified farm.
     4         b. The Statements and Seal on the Dove Dark Chocolate Packaging
     5            Affirmatively Mislead the Reasonable Consumer that The Cocoa
                  Used in Dove Dark Chocolate Products Meets Ethical Standards
     6            Regarding Its Workforce.
     7         The full statement, “We buy cocoa from Rainforest Alliance Certified™
     8   farms, traceable from the farms into our factory,” creates a reasonable inference by
     9   the consumer that ethical standards are met. Defendants argue that the words
    10   “traceable” and “Rainforest Alliance certified” should be considered separately by
    11   this court, rather as a full sentence. The word “traceable,” as used on Mars’
    12   packaging, means more than the rudimentary definition proffered by the defendant:
    13   “capable of being traced.” “Traceable,” as defined by the dictionary, means
    14   “suitable or of a kind to be attributed to something specified.” Traceable, Merriam-
    15   Webster Dictionary, https://www.merriam-webster.com/dictionary/traceable. In
    16   the present case, the “something specified” is the Rainforest Alliance standards.
    17   Thus, the meaning of the statement on the label is that all cocoa supplied to the
    18   factory is traceable to farms that meet Rainforest Alliance’s alleged standards.
    19   There is no question that this statement is specifically placed on the label to mislead
    20   the consumer into thinking that the supply chain is traceable to farms which meet
    21   certain ethical standards—in particular, environmental and labor standards—which
    22   Mars does not attempt to argue are actually met.
    23         Plaintiff has alleged that the Rainforest Alliance seal and certification stands
    24   for “better working conditions.” FAC ¶49. However, as discussed above in the
    25   statement of facts, this certification does not include any reliable audit or
    26   compliance mechanism; farmers can certify themselves through self-reporting.
    27   FAC ¶ 58. Rainforest Alliance mixes certified with uncertified beans, and does not
    28
                                                    15
                     PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                         CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 23 of 31 Page ID #:780



     1   assess the extent of child labor in company supply chains. FAC ¶ 60. Thus, these
     2   terrible forced labor practices take place even on certified farms.
     3         The use of the word traceable in combination with the Rainforest Alliance
     4   seal misleads consumers into thinking they are buying an ethically sound product.
     5   FAC ¶ 61. Using the definition of the common word “traceable,” a reasonable
     6   consumer is likely to assume that DOVE® Dark Chocolate is produced without
     7   child or forced labor. Because a reasonable consumer would likely come to such a
     8   conclusion upon reading the DOVE® label, the implied representation is actionable
     9   under Williams. Williams v. Gerber Prod. Co., 552 F.3d 934, 937 (9th Cir. 2008).
    10         In Water & Sanitation Health, Inc. v. Rainforest All., Inc., plaintiff alleged
    11   that Rainforest Alliance certification induced plaintiff to spend money that they
    12   would not have had they been aware that the Rainforest Alliance seal did not in fact
    13   stand for what it purports to. The court found this allegation sufficient to state a
    14   claim. Water & Sanitation Health, Inc. v. Rainforest All., Inc., No. C15-75RAJ,
    15   2015 U.S. Dist. LEXIS 182334, at *15 (W.D. Wash. Dec. 29, 2015). So too here:
    16   Plaintiffs have alleged that the statements on the label, saying that the cocoa is
    17   traceable to Rainforest Alliance certified farms, taken together with the seal on the
    18   packaging, represented a certain ethical standard.
    19         A seal and accompanying statement can in fact mislead a consumer. In Hill
    20   v. Roll Int’l Corp., the image on the product was a simple green drop alongside a
    21   URL that pointed to a company website. Hill v. Roll Int’l Corp., 195 Cal. App. 4th
    22   1295, 1299 (2011). The court relied upon the fact that the symbol did not resemble
    23   any third-party certification in finding that no reasonable consumer would think that
    24   the symbol made any specific representation. Id. at 1304 (2011) (“The example in
    25   the FTC guides does include, as likely to mislead, a “globe icon” with or without
    26   the words Earth Smart around it (id., example 5); but a symbol of the Earth is more
    27   suggestive of a seal of an environmental organization . . . Fiji water has just a green
    28   drop.”). Hill does stand for the principle that a statement can be true but still be
                                                    16
                     PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                         CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 24 of 31 Page ID #:781



     1   actionable because they have the ‘capacity, likelihood, or tendency to deceive or
     2   confuse the public.’” Bailey v. Rite Aid Corporation, 2019 WL 4260394 at *6 (N.D.
     3   Cal Sept. 9, 2019). Just as a globe icon would be misleading in that case, here the
     4   Rainforest Alliance certification seal and the statement that Mars buys certified
     5   beans is misleading. Any consumer would think that certain environmental and
     6   ethical standards were being guaranteed by the certification. As alleged in the
     7   complaint, even certified beans are made with forced labor and lead to
     8   environmental degradation.
     9         The other cases Defendant relies on are inapposite; they concern assumptions
    10   made in distinctly different situations where no certification was made or implied.
    11   Two of the cases deal with the lack of additional ingredients in food: Shaeffer v.
    12   Califia Farms, LLC, 44 Cal. App. 5th 1125, 1139 (Ct. App. 2020) and Hadley v.
    13   Kellogg Sales Co., 243 F. Supp. 3d 1074, 1093 (N.D. Cal. 2017). In Shaeffer, the
    14   court stated that a reasonable consumer would not make assumptions about the
    15   quality of competing products based on the words “no sugar added”. Id. Plaintiffs
    16   are not asserting that the labeling implies that other products are made with slave
    17   labor; an analogous case would be if that product in Shaeffer had itself had added
    18   sugar. Similarly, in Hadley the court granted a motion to dismiss on the ground that
    19   the statement “MADE WITH Real Fruit” would not lead a reasonable consumer to
    20   infer that the product did not contain trans-fat. Hadley v. Kellogg Sales Co., 243 F.
    21   Supp. 3d 1074, 1093 (N.D. Cal. 2017). There is a much greater leap between real
    22   fruit and an additional, unrelated ingredient than there is between “traceable” and
    23   “certified” and fair work practices.
    24         Defendant also relies on a case concerning an unadvertised assumption that
    25   a factory or outlet store would have the same quality clothing as a regular store.
    26   Rubenstein v. The Gap, Inc., 14 Cal. App. 5th 870, 877 (Ct. App. 2017). In that
    27   case, no statement was alleged to have been made about the quality of the clothes.
    28   Here, there is a specific statement and seal on the label which misleads the consumer
                                                   17
                    PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                        CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 25 of 31 Page ID #:782



     1   into thinking that the “certified” and “traceable” chocolate meets ethical and
     2   environmental standards. The affirmative statement that the cocoa is traceable to
     3   certifiable farms is demonstrably false, and Plaintiffs will prove its falsity as the
     4   case proceeds.
     5         c. The Statements on the Packaging Affirmatively Misleads the
     6            Reasonable Consumer Into Thinking that The Rainforest Alliance
                  Certification Means The Product Meets Environmental Standards.
     7
     8         A reasonable consumer would interpret the Rainforest Alliance seal to
     9   indicate that the product is environmentally friendly. Given the name of the
    10   certifying organization and use of a frog image that implies benefit to rainforest
    11   fauna, reasonable consumers are likely to infer that when buying a Dove Dark
    12   Chocolate product with the Rainforest Alliance seal, they have purchased a product
    13   which does not contribute to mass deforestation and destruction of biodiversity.
    14         However, as discussed above, Plaintiffs have alleged that Rainforest Alliance
    15   does not audit its farms and relies primarily on self-reporting. FAC ¶58, 59. cocoa
    16   production has caused a loss of many acres of rainforest. FAC ¶33. This has
    17   devastating consequences for both biodiversity and the local microclimate. FAC
    18   ¶33. Cocoa production is also responsible for excessive use of fertilizers and
    19   pesticides. FAC ¶37. Chemicals pollute waterways, killing wildlife and harming
    20   communities. FAC ¶37. Through its use of the Rainforest Alliance seal, Mars is
    21   misleadingly representing that its product is somehow held to a higher
    22   environmental standard, when the Rainforest Alliance seal does not have a
    23   meaningful impact and is a “business-friendly” certification.5
    24
    25
         5 FAC ¶57 (citing Corporate Accountability Lab, Empty Promises: The Failure of
    26
         Voluntary Corporate Social Responsibility Initiatives to Improve Farmer Incomes
    27   in the Ivorian Cocoa Sector, July 2019, at 15; available at
         https://static1.squarespace.com/static/5810dda3e3df28ce37b58357/t/5d321076f11
    28
         25e0001ac51ab/1563562117949/Empty_Promises_2019.pdf).
                                                   18
                    PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                        CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 26 of 31 Page ID #:783



     1             5. Plaintiff Can Pursue Injunctive Relief
     2         This Circuit has recognized that standing for those consumers misled by
     3   false advertising to seek injunctive relief but made aware of the
     4   misrepresentations, is appropriate, indeed essential. Otherwise, it would allow “a
     5   defendant to undermine California's consumer protection statutes and defeat
     6   injunctive relief simply by removing a case from state court.” Davidson v.
     7   Kimberly-Clark Corp., 889 F.3d 956, 970 (9th Cir. 2018). “To prevent plaintiffs
     8   from bringing suit on behalf of a class in federal court would surely thwart the
     9   objective of California’s consumer protection laws.” Id.; see also, e.g., Koehler
    10   v. Litehouse, Inc., No. CV 12-04055 SI, 2012 WL 6217635, at *6 (N.D. Cal. Dec.
    11   13, 2012) (finding that a narrow construction of an Article III standing would
    12   “eviscerate the intent of the California legislature in creating consumer protection
    13   statutes because it would effectively bar any consumer who avoids the offending
    14   product from seeking injunctive relief”); Larsen v. Trader Joe's Co., No. C 11-
    15   05188 SI, 2012 WL 5458396, at *4 (N.D. Cal. June 14, 2012) (same).
    16         Even if the Plaintiff will never purchase again given misrepresentations, she
    17   has standing where she would like to. One harm sufficient for injunctive relief is
    18   “that she will be unable to rely on the product’s advertising or labeling in the
    19   future, and so will not purchase the product although she would like to. Id. at
    20   969–70 (citing Ries v. Arizona Beverages USA LLC, 287 F.R.D. 523, 533 (N.D.
    21   Cal. 2012), Lilly v. Jamba Juice Co., No. 13-CV-02998-JST, 2015 WL 1248027,
    22   at *4 (N.D. Cal. Mar. 18, 2015)). The fact that a consumer may not rely on
    23   advertising with confidence is the kind of redressable injury at which the CLRA
    24   and UCLA intend to remedy. Ries, 287 F.R.D. at 533; Lilly, 2015 WL 1248027 at
    25   *4.
    26         That warrants injunctive relief here. Plaintiff would like to buy
    27   Defendant’s chocolate if it was produced as advertised, which is sufficient injury
    28   for injunctive relief. E.g. Nguyen v. Lotus by Johnny Dung Inc., No.
                                                   19
                     PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                         CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 27 of 31 Page ID #:784



     1   SACV171317JVSJDEX, 2019 WL 1957962, at *4 (C.D. Cal. Jan. 7, 2019)
     2   (allegation that plaintiff would consider buying a product “if Defendant
     3   manufactures and sells the product that delivers” on its claims creates standing)
     4   (citation marks omitted). That Plaintiff would like to buy the product can be
     5   inferred given she has bought the product repeatedly before discovering it was
     6   misleading. FAC ¶ 15. If the court finds that Plaintiffs’ desire to buy the product
     7   cannot be inferred from the complaint as it stands, leave to amend would be
     8   appropriate Polich v. Burlington N., Inc., 942 F.2d 1467, 1472 (9th Cir. 1991).
     9         Plaintiff also has an injury permitting injunctive relief as she is unable to
    10   rely on Defendant’s labelling in the future. Davidson, 889 F.3d at 969–70; Ries,
    11   287 F.R.D. at 533; Lilly 2015 WL 1248027 at *4. Defendant’s product clearly
    12   could become traceable – or they could opt not to use slave labor – and Plaintiff
    13   cannot rely on suggestions otherwise with confidence. This distinguishes the
    14   unpublished cases Defendant cites and permits injunctive relief, particularly at the
    15   motion to dismiss stage. In Shanks v. Jarrow Formulas, Inc., the plaintiff alleged
    16   that coconut oil was unhealthy by nature, when the defendant represented
    17   otherwise. LACV1809437PAAFMX, 2019 WL 7905745, at *1 (C.D. Cal. Dec.
    18   27, 2019). At summary judgment the court found injunctive relief unwarranted
    19   because coconut oil has one ingredient and the court could not see how the
    20   Plaintiff “can possibly” think it could somehow become healthy. Id. at *5. In
    21   Jackson v. Gen. Mills, Inc, a cereal box was explicit about how much cereal it
    22   contained, but Plaintiff contended she mistakenly believed cereal was determined
    23   by a box size. No. 18CV2634-LAB (BGS), 2019 WL 4599845, at *5 (S.D. Cal.
    24   Sept. 23, 2019). The Court found that given she learned one can determine cereal
    25   by weight, she lacked standing for injunctive relief or future injury. Id. Such cases
    26   are clearly distinguishable from the allegations here, where Defendant could make
    27   its product traceable, or elect not to use slave labor, and a plaintiff cannot rely on
    28
                                                    20
                     PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                         CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 28 of 31 Page ID #:785



     1   allegations otherwise. Plaintiff’s allegations are also similar to the cases Davidson
     2   approved of. E.g. Ries, 287 F.R.D. at 533; Lilly, 2015 WL 1248027 at *4.
     3             6. Defendant’s Motion to Dismiss Putative Class Members’ Claims
     4                Is Premature and without Merit.
     5         Defendant maintains that the Court should dismiss claims of putative class
     6   members outside the United States, alleging that these putative class members’
     7   claims are “extraterritorial”,” and violate the constitution, and California’s choice
     8   of law rules. Mot. at 21–24. Defendants do not dispute the arguments have no
     9   bearing for the named, California Plaintiff. The arguments fail for several reasons.
    10         First, they are premature. The issues Defendant raises are fact-specific
    11   ones pertaining to individual class members and the complexity of their states
    12   particular interests for their claims, which is improper to address before class
    13   members and these individual states exist. Choice of law, for example, is fact-
    14   specific and involves the particular foreign laws and facts at issue. Resolution of
    15   the matter is not appropriate “until the Parties have explored the facts in this case,
    16   it would be premature to speculate about whether the differences in various states'
    17   consumer protection laws are material in this case.” Forcellati v. Hyland's, Inc.,
    18   876 F. Supp. 2d 1155, 1159 (C.D. Cal. 2012). It is Defendant’s burden to show a
    19   compelling reason to displace California law. Id. at 1160. Defendant does not
    20   address any individual states’ laws at all other than claiming they are “different,”
    21   without any suggestion if or how any purported difference is material or relates to
    22   the case. Ex. 1 to Mot. That alone is fatal to the argument that such claims must
    23   be dismissed at this stage. Forcellati, Inc., 876 F. Supp. 2d at 1160; Pokorny v.
    24   Quixtar, Inc., 601 F.3d 987, 995 (9th Cir. 2010) (addressing material differences);
    25   Donohue v. Apple, Inc., 871 F. Supp. 2d 913, 923 (N.D. Cal. 2012) (“[W]hile
    26   plaintiff does point to several differences between Washington and California law
    27   in his opposition motion, more is needed for Apple to sustain its burden to show
    28
                                                    21
                     PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                         CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 29 of 31 Page ID #:786



     1   that those differences are “ ‘material,’ that is, ... they ‘make a difference in this
     2   litigation.’”).6
     3          Defendant’s due process argument is a red herring. True, due process may in
     4   certain circumstances limit the reach of a lawsuit. Sotomayor v. Bank of Am., N.A.,
     5   377 F. Supp. 3d 1034, 1036–37 (C.D. Cal. 2019) (Carney, J.); Bristol-Myers Squibb
     6   Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773, 1779
     7   (2017). But where, as here, due process allows claims by the named Californian
     8   Plaintiff, additional claims by out-of-state unnamed, putative Plaintiffs do not
     9   violate a Defendant’s due process and certainly cannot before the class is certified.
    10   Sotomayor, 377 F. Supp. 3d at 1038–39; id. at 1037 n. 2. Federal Rule of Civil
    11   Procedure 23 ensures additional safeguards for due process in such class actions.
    12   Id. at 1038.
    13          The dismissal for purported lack of extraterritorial application to putative
    14   class members’ claims are also premature.            “A plaintiff's non-residency in
    15   California is not enough to preclude application of California Consumer protection
    16   laws.” Arroyo v. TP-Link USA Corp., No. 5:14-CV-04999-EJD, 2015 WL 5698752,
    17   at *2 (N.D. Cal. Sept. 29, 2015). Defendant claims the “CLRA and UCL do not
    18   extend to nonresident class members for claims against non-resident corporations,”
    19   and that all claims by any non-resident should be stricken. Mot. at 21. But
    20   extraterritorial application depends on the specifics of the case. For example,
    21   “remedies under the UCL and CLRA may be available to non-California residents
    22   if those persons are harmed by wrongful conduct occurring in California.” Price v.
    23   Kawasaki Motors Corp., USA, No. SACV1001074JVSRNBX, 2010 WL
    24
    25
         6 To the extent Defendant broadly cites other cases to suggest there are material
    26
         differences here, the argument fails. “Defendants cannot meet their burden merely
    27   by citing cases in which other defendants have met this burden in factually
         different circumstances” or by avoiding actually addressing purported differences
    28
         based on the facts in this case. Forcelatti, 876 F.Supp.2d at 1161.
                                                     22
                        PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                            CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 30 of 31 Page ID #:787



     1   11558133, at *3 (C.D. Cal. Oct. 25, 2010). Plaintiff’s class includes non-residents
     2   who purchased Defendant’s wrongful and misleading products advertised and sold
     3   throughout California, including in California.       Given the application of the
     4   presumption against extraterritoriality hinges on the assessment of the classes or
     5   subclasses, none of which Defendants address in their motion, the issue is more
     6   appropriately addressed at the class certification stage. E.g. Speyer v. Avis Rent a
     7   Car Sys., Inc., 415 F. Supp. 2d 1090, 1094 (S.D. Cal. 2005), aff'd, 242 F. App'x 474
     8   (9th Cir. 2007); Barth v. Firestone Tire & Rubber Co., 661 F. Supp. 193, 203 (N.D.
     9   Cal. 1987) (Courts “generally consider only the claims of a named plaintiff in ruling
    10   on a motion to dismiss a class action complaint prior to class certification.”).
    11         While the matters Defendants raise are, if at all relevant, addressable at class
    12   certification, Plaintiff also notes that predominance is not defeated here. Unlike in
    13   consumer protection class actions where plaintiffs have experienced wide-ranging
    14   injuries, predominance is “readily met” in consumer fraud cases as “the crux of each
    15   consumer’s claim is that a company’s mass marketing efforts, common to all
    16   consumers, misrepresented the company’s product.” In re Hyundai and Kia Fuel
    17   Economy Litigation, 926 F.3d 539, 559 (9th Cir. 2019) (quoting Amchem Prods.,
    18   Inc. v. Windsor, 521 U.S. 591, 620 (1997)). Here, Defendant’s products have been
    19   advertised nationwide, and both damages and injunctive relief are common to all
    20   class members.     Plaintiff should be allowed to proceed to discovery before
    21   nationwide class certification is denied.
    22   ///
    23   ///
    24   ///
    25   ///
    26   ///
    27   ///
    28   ///
                                                     23
                     PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                         CONFECTIONERY US, LLC's MOTION TO DISMISS
Case 5:20-cv-00335-CJC-SHK Document 44 Filed 06/19/20 Page 31 of 31 Page ID #:788



     1   V.     CONCLUSION
     2          For all of the foregoing reasons, Mars’ motion to dismiss should be denied in
     3   its entirety.
     4
     5    Date: June 19, 2020              SCHONBRUN SEPLOW HARRIS
                                           HOFFMAN & ZELDES, LLP
     6
     7
                                           By: /s/ Helen I. Zeldes
     8
                                           Helen I. Zeldes (220051)
     9                                     hzeldes@sshhzlaw.com
                                           501 W. Broadway, Suite 800
    10
                                           San Diego, CA 92101
    11                                     Telephone: (619) 400-4990
    12
                                           Attorneys for Plaintiff,
    13                                     LORI MYERS
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  24
                         PLAINTIFF'S OPPOSITION TO DEFENDANT, MARS WRIGLEY
                             CONFECTIONERY US, LLC's MOTION TO DISMISS
